Case 20-06079-pmb          Doc 8   Filed 08/07/20 Entered 08/07/20 16:34:55             Desc Main
                                   Document     Page 1 of 41




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                         )       CASE NO. 20-63562-PMB
                                               )
TRACY DENNIS,                                  )
                                               )       CHAPTER 7 Proceeding
         Debtor.                               )
                                               )
                                               )       Adversary Proceeding No. 20-06079-PMB
S. GREGORY HAYS,                               )
Chapter 7 Trustee For The Estate Of            )
Tracy Dennis,                                  )
                                               )
         Plaintiff,                            )
v.                                             )
                                               )
UNITED COMMUNITY BANK,                         )
                                               )
      Defendant.                               )
__________________________________             )

      DEFENDANT UNITED COMMUNITY BANK’S ANSWER AND DEFENSES

         COMES NOW United Community Bank (“United”), through undersigned counsel, and

hereby files this Answer to the Complaint, respectfully showing the Honorable Court as follows:

                                   AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

         Plaintiffs’ Complaint fails to state a claim or cause of action against United upon which

relief may be granted.

                                       SECOND DEFENSE

         United conducted itself in good faith, with due diligence and in a manner that was

reasonable and appropriate under the circumstances.




                                                   1
Case 20-06079-pmb         Doc 8     Filed 08/07/20 Entered 08/07/20 16:34:55             Desc Main
                                    Document     Page 2 of 41



                                        THIRD DEFENSE

       The transaction which is the subject of this avoidance action occurred in the "ordinary

course of business".

                                       FOURTH DEFENSE

       United expressly reserves its respective right(s) to amend this Answer and/or to delete or

assert additional affirmative defenses if facts come to light in this matter so as to warrant the

assertion of additional defenses.

                                        FIFTH DEFENSE

       United denies each and every allegation contained in the Complaint, whether express or

implied, that is not expressly and unequivocally admitted in this Answer.

                                        SIXTH DEFENSE

       Subject to and without waiving any of their other respective rights, defenses or

objections, United, by and through its undersigned counsel, further responds to the specific

averments and allegations contained in the individual and enumerated paragraphs of Plaintiff’s

Complaint separately and as follows:

                                                      1.

       United agrees that this proceeding was initiated correctly, but any allegations against

United which may be contained in this Paragraph or which are implied are denied.

                                                      2.

       United agrees that this proceeding is a core proceeding, but any allegations against

United which may be contained in this Paragraph or which are implied are denied.




                                                  2
Case 20-06079-pmb           Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55               Desc Main
                                     Document     Page 3 of 41



                                                     3.

          United agrees that this proceeding was initiated correctly, but any allegations against

United which may be contained in this Paragraph or which are implied are denied.

                                                    4.

          United agrees that venue is proper, but any allegations against United which may be

contained in this Paragraph or which are implied are denied.

                                                    5.

          United agrees that this Court has jurisdiction over this adversary proceeding, but any

allegations against United which may be contained in this Paragraph or which are implied are

denied.

                                                    6.

          United agrees that the Bankruptcy Court is otherwise empowered to enter a final order or

judgment as alleged in this Paragraph, but any allegations against United which may be

contained in this Paragraph or which are implied are denied.

                                                    7.

          United agrees that it is subject to the jurisdiction of this Court, but any allegations against

United which may be contained in this Paragraph or which are implied are denied.

                                                    8.

          United states the referenced document speaks for itself. By way of further answer,

United admits the allegations in Paragraph 8 of the Complaint.

                                                    9.

          United is without information to confirm or deny the information contained in Paragraph

9 of the Complaint.


                                                    3
Case 20-06079-pmb        Doc 8   Filed 08/07/20 Entered 08/07/20 16:34:55         Desc Main
                                 Document     Page 4 of 41



                                              10.

       United is without information to confirm or deny the information contained in Paragraph

10 of the Complaint.

                                              11.

       United is without information to confirm or deny the information contained in Paragraph

11 of the Complaint.

                                              12.

       United is without information to confirm or deny the information contained in Paragraph

12 of the Complaint.

                                              13.

       United states the referenced document speaks for itself. By way of further answer,

United admits the allegations in Paragraph 13 of the Complaint.

                                              14.

       United denies as-stated Paragraph 14 of the Complaint.

                                              15.

       United states the referenced document speaks for itself. By way of further answer,

United would state that the Debtor executed a security deed on October 15, 2019, granting a

security interest in the Property to United (“UCB Deed”) and at the time of execution of this

Answer, the amount of the debt is $173,389.22.

                                              16.

       United states the referenced document speaks for itself. By way of further answer,

United admits the allegations in Paragraph 16 of the Complaint.




                                                 4
Case 20-06079-pmb                  Doc 8      Filed 08/07/20 Entered 08/07/20 16:34:55                                Desc Main
                                              Document     Page 5 of 41



                                                                 17.

          United admits the allegations in Paragraph 17 of the Complaint.

                                                                 18.

          United denies as-stated, the allegations contained in Paragraph 18 of the Complaint. By

further answer, United filed1 the UCB Deed with the Clerk of Superior Court of Fulton County

(“County”) on October 28, 2019, when the UCB Deed was delivered via Federal Express.

Despite the closing firm sending in the correct amount for recording the Warranty Deed and

UCB Deed, the Warranty Deed and UCB Deed was rejected by the County based on an

underpayment of $2.00 and returned to the closing attorney. The UCB Deed was once again sent

to the County on January 10, 2020 for recording. However, once again it was rejected by the

County based on a missing “0” in the parcel identification number. The UCB Deed was once

again sent to the County on January 28 for recording. However, it was again rejected by the

County based on intangible penalties. The UCB Deed was, for the last time, returned to the

County on February 3 and was recorded on February 5, 2020. (See Affidavit of Maria Repokis,

which is incorporated and attached hereto as Exhibit “A”).

                                                                 19.

          United states the referenced document speaks for itself. By way of further answer,

United is without information to confirm or deny the information contained in Paragraph 19 of

the Complaint.




1
   Pindar’s notes that “[t]he rule in Georgia is that once a purchaser or lender properly files his deed with the clerk for record, he
is not responsible for what the clerk does with it, whether he actually records it or not, and whether he properly indexes it or fails
to do so” and “[t]he actual recording is the duty of the clerk, and the statute does not contemplate that a failure on the part of the
clerk to perform his duty or an erroneous performance of it shall operate to defeat the grantee who has properly filed his deed.”
See “Pindar's Georgia Real Estate Law And Procedure With Forms”, (2020), Part IV, Chapter 19. Section K.
                                                                  5
Case 20-06079-pmb            Doc 8   Filed 08/07/20 Entered 08/07/20 16:34:55               Desc Main
                                     Document     Page 6 of 41




                                                   20.

          United denies as-stated, the allegations contained in Paragraph 20 of the Complaint. By

way of further answer, at the time of the execution of the UCB Deed the Debtor was solvent as

shown by the Loan Application executed October 15, 2019 (“Loan Application”) which is

incorporated herein and attached as Exhibit “B”.

                                          COUNT I
                          AVOIDANCE OF THE TRANSFER PURSUANT
                         TO SECTION 547 OF THE BANKRUPTCY CODE

                                                   21.

          United incorporates by reference its responses to Paragraphs 1-20 above as if fully set forth

herein.

                                                    22.

          United denies as-stated, the allegations contained in Paragraph 22 of the Complaint. By

way of further response, the UCB Deed was a transfer of interest of Debtor in the Property.

                                                    23.

          United denies as-stated, the allegations contained in Paragraph 23 of the Complaint. By

way of further response, the UCB Deed was made for the benefit of the Defendant and the

Debtor who received funds in the original amount of $169,990.00.

                                                   24.

          United denies as-stated, the allegations contained in Paragraph 24 of the Complaint. By

way of further response, a note was executed by the Debtor for a debt owned in the amount of

$169,990.00 and the UCB Deed reflects the transfer of interest of Debtor in the Property.




                                                     6
Case 20-06079-pmb            Doc 8   Filed 08/07/20 Entered 08/07/20 16:34:55               Desc Main
                                     Document     Page 7 of 41



                                                   25.

          United denies as-stated, the allegations contained in Paragraph 22 of the Complaint. By

way of further response, at the time of the execution of the UCB Deed the Debtor was solvent as

shown on the Loan Application.

                                                   26.

          United denies as-stated, the allegations contained in Paragraph 26 of the Complaint. By

way of further response, the Petition was filed by the Debtor over 90 days after the Note and the

UCB Deed were executed on October 15, 2019, and filed with the Clerk of Superior Court on

October 28, 2019. See Affidavit.

                                                   27.

          United denies as-stated, the allegations contained in Paragraph 27 of the Complaint.

                                                   28.

          United denies the allegations contained in Paragraph 28 of the Complaint.

                                     COUNT II
                         RECOVERY OF AVOIDED TRANSFER
                  PURSUANT TO SECTION 550 OF THE BANKRUPTCY CODE

                                                   29.

          United incorporates by reference its responses to Paragraphs 1-28 above as if fully set forth

herein.

                                                    30.

          United denies as-stated, the allegations contained in Paragraph 30 of the Complaint. By

way of further response, the Defendant is the owner of interest in the Property pursuant to the

UCB Deed.




                                                     7
Case 20-06079-pmb            Doc 8   Filed 08/07/20 Entered 08/07/20 16:34:55               Desc Main
                                     Document     Page 8 of 41



                                                    31.

          United denies the allegations contained in Paragraph 31 of the Complaint. By way of

further answer, United denies that the Plaintiff can avoid the transfer at issue in this case.

                                    COUNT III
                      PRESERVATION OF THE AVOIDED TRANSFER
                 PURSUANT TO SECTION 551 OF THE BANKRUPTCY CODE

                                                   32.

          United incorporates by reference its responses to Paragraphs 1-31 above as if fully set forth

herein.

                                                    33.

          United is denies as-stated, the allegations contained in Paragraph 33 of the Complaint.

                                                   34.

          United is without information to confirm or deny the information contained in Paragraph

34 of the Complaint.

                                                   35.

          United denies each and every allegation not specifically admitted herein.

          WHEREFORE, having fully answered the Complaint, Defendant United Community

Bank prays that this Court enter an order in favor of United, that its security deed is not vacated

and is a valid secured debt of the Debtor, and that United have such other and further relief as is

just and proper.




                                                     8
Case 20-06079-pmb     Doc 8   Filed 08/07/20 Entered 08/07/20 16:34:55    Desc Main
                              Document     Page 9 of 41




     This 7th day of August, 2020.

                                             Respectfully submitted,

                                             THE GILROY FIRM

                                                /s/ Monica K. Gilroy
                                             MONICA K. GILROY
                                             Georgia Bar No. 427520
                                             MATTHEW F. TOTTEN
                                             Georgia Bar 798589
                                             Attorneys for United Community Bank
                                             3780 Mansell Road, Suite 140
                                             Alpharetta, Georgia 30022
                                             (678) 280-1922
                                             Monica.Gilroy@gilroyfirm.com
                                             Matthew.totten@gilroyfirm.com




                                         9
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 10 of 41




                                                               Exhibit "A" - Complaint
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 11 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 12 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 13 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 14 of 41




                                                                 Exhibit "A" - Affidavit
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 15 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 16 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 17 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 18 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 19 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 20 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 21 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 22 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 23 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 24 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 25 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 26 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 27 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 28 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 29 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 30 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 31 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 32 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 33 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 34 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 35 of 41




                                                                                Exhibit "B"
                                                                               Affidavit
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 36 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 37 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 38 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 39 of 41
Case 20-06079-pmb   Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55   Desc Main
                            Document      Page 40 of 41
Case 20-06079-pmb         Doc 8    Filed 08/07/20 Entered 08/07/20 16:34:55             Desc Main
                                  Document      Page 41 of 41




                                  CERTIFICATE OF SERVICE

    I hereby certify that I have this 7th day of August, 2020, filed the within and foregoing by

CM/ECF, which will serve notice on all necessary parties.

                                      Michael J. Bargar
                                      Arnall Golden Gregory LLP
                                      171 17th Street NW, Suite 2100
                                      Atlanta, GA 30363-1031
                                      Michael.bargar@agg.com
                                      Attorney for Plaintiff




                                         /s/ Monica K. Gilroy
                                      MONICA K. GILROY
                                      Georgia Bar No. 427520
                                      MATTHEW F. TOTTEN
                                      Georgia Bar 798589
                                      Attorneys for United Community Bank


THE GILROY FIRM
Corporate Office
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 (Telephone); (678) 280-1923 (Facsimile)
Monica.Gilroy@gilroyfirm.com
Matthew.totten@gilroyfirm.com




                                                10
